DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendments filed on 02/11/2022 have been acknowledged and entered for consideration. Claim 5 has been cancelled. Claim 21 has been newly added. Claims 1-4, 6-21 remain pending in the current Application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 11/08/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (WO 2020/213931 A1) (See attached translation).


Regarding claim 1 (Currently Amended), Kim et al. disclose a method of processing video data ([0083], L561-562), comprising: 
determining, for a conversion between a chroma video block of a video and a bitstream of the video (Fig. 2 shows the conversion of the video block signal into a video bitstream. In [0027], it discloses a residual block is derived by using differential encoding mode and generating a bitstream by encoding differential encoding mode information indicating a differential encoding mode of residual coefficients, wherein in [0292], L2890-2892, it discloses that the BDPCM (Block Differential Pulse Code Modulation) is available for chroma signal components of the video block), that a differential coding mode used for residual samples is applied to the chroma video block ([0321]; [0027]; [0318]; it discloses that pred_mode_flag indicates an intra-prediction mode is used and bdpcm_flag usage indicates than a differential coding mode of BDPCM is used); and 
performing, based on the determining, the conversion using the differential coding mode ([0012], L87-91; [0026], L204-207; [0247], L2506-2508; [0249], L2527-2529; They all disclose performing a conversion on the input video block by using differential coding code of BDPCM), 
wherein, in the differential coding mode, differences between quantized residuals derived with an intra prediction and predictors of the quantized residuals are presented in the bitstream ([0012]-[0013], L86-101; [0247]; [0027]; It discloses using a differential coding mode, wherein the differential coding mode modifies the residual coefficients in the residual block by using prediction residual coefficients which is encoded in the bitstream), and wherein an intra prediction mode for the intra prediction is performed in a first direction ([0250], L2542-2551; It ), and the differential coding mode is performed in a second direction ([0271], L2761-2762; [0293]; [0301], L2996-3007; It discloses the differential coding mode is indicated by a horizontal or vertical direction, which is the second direction); and 
wherein a cross-component linear model coding mode is not applied to the chroma video block in response to the differential coding mode being applied to the chroma video block ([0172]; It discloses that in intra-prediction mode includes CCLM only for chroma samples and as per Table 2, [0173], CCLM mode is only applied for intra prediction modes 81 through 83, which are not the modes for DPCM because they are applied only in vertical or horizontal directions).

Regarding claim 2 (Original), Kim et al. disclose the method of claim 1, wherein the first direction is a vertical direction or a horizontal direction ([0250], L2542-2551; It discloses the first direction of intra prediction direction is either vertical or horizontal), and the second direction is a vertical direction or a horizontal direction ([0271], L2761-2762; [0293]; [0301], L2996-3007; It discloses the second direction of differential coding mode direction is either horizontal or vertical).  

Regarding claim 3 (Original), Kim et al. disclose the method of claim 1, wherein the predictors of the quantized residuals are generated at sample level ([0075], L503-505; [0095], L686-688; [0099], L778-781).  

4 (Original), Kim et al. disclose the method of claim 1, wherein for the differential coding mode used for a luma component ([0292], L2887, it discloses that the BDPCM (Block Differential Pulse Code Modulation) is available for luma signal components of the video block), a intra prediction of the luma component is applied in a vertical direction or a horizontal direction ([0250], L2542-2551; It discloses the first direction of intra prediction direction is either vertical or horizontal).  

Regarding claim 6 (Original), Kim et al. disclose the method of claim 1, wherein whether the differential coding mode is applied to the chroma video block or not is indicated by one or more first syntax elements included in the bitstream ([0271], L2750-2754; [0292], L2882-2883; It discloses a flag called bdpcm_flag as shown as a syntax element in Fig. 25).  

Regarding claim 8 (Original), Kim et al. disclose the method of claim 1, wherein a first syntax element that indicates whether the differential coding mode is applied to the chroma video block or not is excluded from the bitstream in response to a specific mode being used for the intra prediction of the chroma video block (Fig. 25 shows when the current prediction mode is MODE_INTRA but cbWidth and cbHeight are both greater than 32, the differential coding mode syntax elements bdpcm_flag and bdpcm_dir_flag are not signaled).  

Regarding claim 9 (Original), Kim et al. disclose the method of claim 8, wherein the specific mode includes a cross-component linear model ([0172]; It discloses that in intra-prediction mode includes CCLM only for chroma samples and as per Table 2, [0173], CCLM  81 through 83, which are not the modes for DPCM because they are applied only in vertical or horizontal directions).  

Regarding claim 10 (Original), Kim et al. disclose the method of claim 1, wherein at least one of reconstructed quantized residuals is derived based on a sum of one difference and another reconstructed quantized residual ([0278]-[0279], Eqn. 10).  

Regarding claim 11 (Original), Kim et al. disclose the method of claim 1, wherein the second direction is determined based on a value of a second syntax element which indicates that a prediction direction of the differential coding mode (Fig. 25 shows the syntax element coding for intra prediction mode coding where a second syntax element bdpcm_dir_flag indicates the direction of the differential coding mode).  

Regarding claim 12 (Original), Kim et al. disclose the method of claim 1, wherein the differences are represented using a block based differential pulse coding modulation representation ([0246]).  

Regarding claim 13 (Original), Kim et al. disclose the method of claim 1, wherein the conversion includes encoding the chroma video block into the bitstream (Fig. 2; [0096]).  

Regarding claim 14 (Original), Kim et al. disclose the method of claim 1, wherein the conversion includes decoding the chroma video block from the bitstream (Fig. 3; [0114]).  

15 (Currently Amended), Kim et al. teach an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon ([0026], L201-202), wherein the instructions upon execution by the processor, cause the processor to: 
determine, for a conversion between a chroma video block of a video and a bitstream of the video (Fig. 2 shows the conversion of the video block signal into a video bitstream. In [0027], it discloses a residual block is derived by using differential encoding mode and generating a bitstream by encoding differential encoding mode information indicating a differential encoding mode of residual coefficients, wherein in [0292], L2890-2892, it discloses that the BDPCM (Block Differential Pulse Code Modulation) is available for chroma signal components of the video block), that a differential coding mode used for residual samples is applied to the chroma video block ([0321]; [0027]; [0318]; it discloses that pred_mode_flag indicates an intra-prediction mode is used and bdpcm_flag usage indicates than a differential coding mode of BDPCM is used); and 
perform, based on the determining, the conversion using the differential coding mode ([0012], L87-91; [0026], L204-207; [0247], L2506-2508; [0249], L2527-2529; They all disclose performing a conversion on the input video block by using differential coding code of BDPCM), 
wherein, in the differential coding mode, differences between quantized residuals derived with an intra prediction and predictors of the quantized residuals are presented in the bitstream ([0012]-[0013], L86-101; [0247]; [0027]; It discloses using a differential coding mode, wherein the differential coding mode modifies the residual coefficients in the residual block by using prediction residual coefficients which is encoded in the bitstream), and wherein an intra prediction mode for the intra prediction is performed in a first direction ([0250], L2542-2551; It discloses the intra prediction direction is either vertical or horizontal which is the first direction), and the differential coding mode is performed in a second direction ([0271], L2761-2762; [0293]; [0301], L2996-3007; It discloses the differential coding mode is indicated by a horizontal or vertical direction, which is the second direction); and
wherein a cross-component linear model coding mode is not applied to the chroma video block in response to the differential coding mode being applied to the chroma video block ([0172]; It discloses that in intra-prediction mode includes CCLM only for chroma samples and as per Table 2, [0173], CCLM mode is only applied for intra prediction modes 81 through 83, which are not the modes for DPCM because they are applied only in vertical or horizontal directions).

Regarding claim 16 (Currently Amended), Kim et al. disclose the apparatus of claim 15, wherein the first direction is a vertical direction or a horizontal direction ([0250], L2542-2551; It discloses the first direction of intra prediction direction is either vertical or horizontal), and the second direction is a vertical direction or a horizontal direction ([0271], L2761-2762; [0293]; [0301], L2996-3007; It discloses the second direction of differential coding mode direction is either horizontal or vertical).  

Regarding claim 17 (Currently Amended), Kim et al. disclose a non-transitory computer readable media storing instructions ([0370]) that cause a processor to: 
determine, for a conversion between a chroma video block of a video and a bitstream of the video (Fig. 2 shows the conversion of the video block signal into a video bitstream. In [0027], it discloses a residual block is derived by using differential encoding mode and generating a bitstream by encoding differential encoding mode information indicating a differential encoding mode of residual coefficients, wherein in [0292], L2890-2892, it discloses that the BDPCM (Block Differential Pulse Code Modulation) is available for chroma signal components of the video block), that a differential coding mode used for residual samples is applied to the chroma video block ([0321]; [0027]; [0318]; it discloses that pred_mode_flag indicates an intra-prediction mode is used and bdpcm_flag usage indicates than a differential coding mode of BDPCM is used); and 
perform, based on the determining, the conversion using the differential coding mode ([0012], L87-91; [0026], L204-207; [0247], L2506-2508; [0249], L2527-2529; They all disclose performing a conversion on the input video block by using differential coding code of BDPCM), 
wherein, in the differential coding mode, differences between quantized residuals derived with an intra prediction and predictors of the quantized residuals are presented in the bitstream ([0012]-[0013], L86-101; [0247]; [0027]; It discloses using a differential coding mode, wherein the differential coding mode modifies the residual coefficients in the residual block by using prediction residual coefficients which is encoded in the bitstream), and wherein an intra prediction mode for the intra prediction is performed in a first direction ([0250], L2542-2551; It discloses the intra prediction direction is either vertical or horizontal which is the first direction), and the differential coding mode is performed in a second direction ([0271], L2761-2762; [0293]; [0301], L2996-3007; It discloses the differential coding mode is indicated by a horizontal or vertical direction, which is the second direction); and
wherein a cross-component linear model coding mode is not applied to the chroma video block in response to the differential coding mode being applied to the chroma video block ([0172]; It discloses that in intra-prediction mode includes CCLM only for chroma samples and as per Table 2, [0173], CCLM mode is only applied for intra prediction modes 81 through 83, which are not the modes for DPCM because they are applied only in vertical or horizontal directions). 

Regarding claim 18 (Currently Amended), Kim et al. disclose the non-transitory computer readable media of claim 17, wherein the first direction is a vertical direction or a horizontal direction ([0250], L2542-2551; It discloses the first direction of intra prediction direction is either vertical or horizontal), and the second direction is a vertical direction or a horizontal direction ([0271], L2761-2762; [0293]; [0301], L2996-3007; It discloses the second direction of differential coding mode direction is either horizontal or vertical).  

Regarding claim 19 (Currently Amended), Kim et al. disclose a non-transitory computer readable media storing a bitstream of a video ([0370]) which is generated by a method performed by a video processing apparatus ([0026], L201-202), wherein the method comprises: 
determining, for a conversion between a chroma video block of a video and a bitstream of the video (Fig. 2 shows the conversion of the video block signal into a video bitstream. In [0027], it discloses a residual block is derived by using differential encoding mode and generating a bitstream by encoding differential encoding mode information indicating a differential encoding mode of residual coefficients, wherein in [0292], L2890-2892, it discloses that the BDPCM (Block Differential Pulse Code Modulation) is available for chroma signal ), that a differential coding mode used for residual samples is applied to the chroma video block ([0321]; [0027]; [0318]; it discloses that pred_mode_flag indicates an intra-prediction mode is used and bdpcm_flag usage indicates than a differential coding mode of BDPCM is used); and 
performing, based on the determining, the conversion using the differential coding mode ([0012], L87-91; [0026], L204-207; [0247], L2506-2508; [0249], L2527-2529; They all disclose performing a conversion on the input video block by using differential coding code of BDPCM), 
wherein, in the differential coding mode, differences between quantized residuals derived with an intra prediction and predictors of the quantized residuals are presented in the bitstream ([0012]-[0013], L86-101; [0247]; [0027]; It discloses using a differential coding mode, wherein the differential coding mode modifies the residual coefficients in the residual block by using prediction residual coefficients which is encoded in the bitstream), and wherein an intra prediction mode for the intra prediction is performed in a first direction ([0250], L2542-2551; It discloses the intra prediction direction is either vertical or horizontal which is the first direction), and the differential coding mode is performed in a second direction ([0271], L2761-2762; [0293]; [0301], L2996-3007; It discloses the differential coding mode is indicated by a horizontal or vertical direction, which is the second direction); and
wherein a cross-component linear model coding mode is not applied to the chroma video block in response to the differential coding mode being applied to the chroma video block ([0172]; It discloses that in intra-prediction mode includes CCLM only for chroma samples and as per Table 2, [0173], CCLM mode is only applied for intra prediction modes 81 through 83, ).

Regarding claim 20 (Currently Amended), Kim et al. disclose the non-transitory computer readable media of claim 19, wherein the first direction is a vertical direction or a horizontal direction ([0250], L2542-2551; It discloses the first direction of intra prediction direction is either vertical or horizontal.), and the second direction is a vertical direction or a horizontal direction ([0271], L2761-2762; [0293]; [0301], L2996-3007; It discloses the second direction of differential coding mode direction is either horizontal or vertical).

Regarding claim 21 (New), Kim et al. disclose the apparatus of claim 15, wherein whether the differential coding mode is applied to the chroma video block or not is indicated by one or more first syntax elements included in the bitstream ([0271]; it discloses that a flag called bdpcm_flag is encoded in the bitstream to indicate that the block is coded using BDPCM mode. See also [0318]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2020/213931 A1) (See attached translation) in view of Zhang et al. (US PGPub 2017/0366818 A1).

Regarding claim 7 (Original), Kim et al. teach the method of claim 6, wherein a first chroma component is associated with the chroma video block and a single first syntax element is used to indicate whether the differential coding mode is applied to two color components or not, where the two color components include the first chroma component ([0140], L1267-1268; It teaches two color components of the chroma video block, wherein in Fig. 25 it shows a first syntax element bdpcm_flag indicating whether differential coding mode is applied).
Although, Kim et al. teach two chroma components and a syntax element indicating differential coding mode, but Kim et al. do not explicitly teach a single syntax element is used to indicate whether differential coding mode is applied to two color components or not.
However, Zhang et al. teach a system in the same field of endeavor (Abstract), where it teaches a single syntax element is used to indicate whether differential coding mode is applied to two color components or not (Zhang et al.; [0013], L10-23; [0009], L7-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of coding/decoding image using differential coding of residual coefficient to include Zhang et al's usage of single syntax element to indicate both color components, because it results in achieving improved coding efficiency (Zhang et al.; [0045], L1-4).

Response to Arguments
Applicant's arguments filed on 02/01/2022 have been fully considered but they are not persuasive.

The Applicant has incorporated the limitations of now cancelled dependent claim 5 in to independent claim(s) and in P7-9 of the remark section argues that Kim et al. (WO 2020/213931 A1) fail to disclose the limitation by stating that “The Office contends that paragraphs [0172] and [0173] and Table 2 of Kim (reproduced below) disclose the above-quoted feature of claim 1 
The Examiner cannot concur with the Applicant and respectfully disagrees. First of all, independent claim recites “wherein an intra prediction mode for the intra prediction is performed in a first direction, and the differential coding mode is performed in a second direction” (Emphasis added), which clearly indicates that the differential coding mode is a directional mode. Kim et al. in Table 2 as well as in Fig. 10 shows different directional intra-prediction modes, e.g., INTRA_ANGULAR2 through INTRA_ANGULAR66. Fig. 10 even shows more wide angle directional intra-prediction modes -1 to -14 and 67-80 and non-directional intra-prediction modes DC (1) and planar (0). However, the CCLM intra-prediction modes are represented exclusively by modes 81 through 83, which are NOT directional intra-prediction modes. Therefore, when it is determined that “differential coding mode is performed in a second direction”, it means the block is coded using one of the prediction modes 2 through 66, or -1 through -14, or 67-80, or even 0 or 1. Nowhere in the reference of Kim et al. has it disclosed that a same chroma block is coded using two different intra-prediction modes. On the contrary, in [0156], it discloses “the current block is divided into vertical or horizontal sub-partitions to perform intra prediction based on the same intra prediction mode”. (Emphasis added) Which clearly indicates, when it is determined that the block is coded using one of many directional intra-prediction modes (of which differential coding mode is one), it is not even coded with a different directional modes or DC or planar modes, let alone INTRA_CCLM modes denoted by modes 81 through 83. Therefore, the Examiner believes Kim et al. still anticipate all the limitations of the amended independent claim(s).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “Efficient Residual DPCM Using an l1 Robust Linear Prediction in Screen Content Video Coding” - Je-Won Kang, Soo-Kyung Ryu, Na-Young Kim, Min-Joo Kang, IEEE TRANSACTIONS ON MULTIMEDIA, VOL. 18, NO. 10, OCTOBER 2016.
2. “COEFFICIENT DOMAIN BLOCK DIFFERENTIAL PULSE-CODE MODULATION IN VIDEO CODING” – Coban et al., US PGPub 2020/0296381 A1.
3. “RESIDUAL DIFFERENTIAL PULSE CODE MODULATION (DPCM) EXTENSIONS AND HARMONIZATION WITH TRANSFORM SKIP, ROTATION, AND SCANS” – Joshi et al., US PGPub 2014/0362917 A1.
4. “QUANTIZATION PROCESSES FOR RESIDUE DIFFERENTIAL PULSE CODE MODULATION” – Zou et al., US PGPub 2015/0264376 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485